Citation Nr: 1228988	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from January 7, 2008, for radiculopathy of the left lower extremity.

2.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, which granted service connection and assigned a 10 percent rating for the lumbar spine disability.

Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

When this case was before the Board in April 2009, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for degenerative disc disease of L4-5 and granted a 10 percent rating for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, from January 7, 2008.  The Board remanded the claims for an initial rating in excess of 10 percent from January 7, 2008, for radiculopathy of the left lower extremity, as well as the claim for an initial compensable rating for radiculopathy of the right lower extremity (or any other neurological deficit associated with the Veteran's degenerative disc disease of the lumbar spine) for further development.  A March 2010 rating decision assigned a 10 percent rating for radiculopathy of the left lower extremity, effective January 7, 2008.  This action did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the Veterans Law Judge who presided at the Veteran's June 2007 Board hearing is no longer with the Board; a transcript of the hearing is of record.  In May 2011, July 2011, and June 2012 letters, the Board informed the Veteran of this fact, and of his options for another Board hearing.  These letters were returned to the Board as undeliverable, but a copy of each was also sent to the Veteran's representative.  No response to this letter was received and neither the Veteran nor his representative requested another hearing be scheduled.  The Board assumes he does not want another hearing and will proceed with his appeal.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 


REMAND

Unfortunately, the case must again be remanded for further development.

In its April 2009 remand, the Board noted that it granted a staged 10 percent rating for radiculopathy of the left lower extremity and ordered readjudication of the claim for an initial rating in excess of 10 percent from January 7, 2008, for radiculopathy of the left lower extremity, as well as the claim for an initial compensable rating for radiculopathy of the right lower extremity (or any other neurological deficit associated with the Veteran's degenerative disc disease of the lumbar spine) by the RO or the Appeals Management Center (AMC) to include consideration of scheduling the Veteran for a VA examination with regard to these claims.  

Pursuant to the Board's remand, in May 2010 the AMC sent a letter to the Veteran at a New York, New York address informing him that a VA examination would be scheduled.  This letter was returned to the AMC as unclaimed.  Two days later, notice of the June 2010 VA examination was sent to the same address.  A September 2010 deferred rating decision states that the Veteran failed to report for the VA examination because the notification was sent to the wrong address and that he currently resided in Fort Pierce, Florida.

In an April 2011 brief, the Veteran's representative requested that the June 2010 examination be rescheduled.
As there is no evidence that a VA examination notice letter was ever sent to the Veteran at a correct address, or at least to an address to which mail had not been returned as unclaimed, the Veteran should be afforded another opportunity to report for a VA examination.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should make a final attempt to confirm the Veteran's current mailing address, to include identifying the current address on file with the VA Medical Center at which the Veteran has been receiving treatment.  The Veteran should also be informed that it is ultimately his obligation to inform VA of any changes of address.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's radiculopathy of the lower extremities and any other lumbar neurological impairment, to include all pertinent VA records for the period since November 2008.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity and manifestations of the Veteran's radiculopathy of the lower extremities.  The claims files and a copy of any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner also should express an opinion as to whether the Veteran currently has any lumbar neurological impairment other than his service-connected radiculopathy of the right and left lower extremity, and whether there is a 50 percent or better probability that such impairment is related to his service-connected low back disability.

The examiner should also express an opinion concerning the impact of the service-connected radiculopathy of the lower extremities, on the Veteran's ability to work.

The rationale for all opinions expressed must be provided.

If the Veteran fails to appear for the examination, a copy of the letter notifying the Veteran of the date, place, and time of his examination should be included in the claims file.  The Veteran should also be made aware that failure to report for this examination could have a detrimental effect on the adjudication of his claims.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

